Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2 are allowed over the prior art of the record.

Reasons for Allowance
Yagi et al., (US Patent No. 6595073(, Suzuki Motor Corporation (U.S. Publication No. 20010029791), and Odachi et al., (US Patent No. 6260422), represent the closest art of the record.  However, they fails to teach or suggest all the limitations of independent claim 1.
	Yagi et al., US Patent No. 6595073,  discloses a magnetostrictive device for torque tensor which has a high sensor sensitivity whether the excitation frequency is in a high frequency range or in a low frequency range and can withstand excess load torques well, the torque sensor  has a magnetic anisotropic portion (element 15) formed on the surface of a shaft body (element 10).
	Suzuki Motor Corporation  U.S. Publication No. 20010029791 provides a steering force detecting magnetostrictive torque sensor including a magnetism detection unit (element 12) and a casing (element 15) made from a non-magnetic high conductive material. The magnetism detection unit includes excitation coil  and detection coils  formed into a unitary block. 
	Odachi et al., US Patent No. 6260422 discloses a magnetostrictive torque sensor for a shaft that is rotatably supported in a housing. A magnetostrictive cylinder is fixed to the shaft. A stator is supported on the shaft by bearings to surround the magnetostrictive cylinder and is accommodated in the housing. The stator incorporates exciting coils and detecting coils such that the coils are located about the shaft. 
	All these arts show a torque measuring device, comprising: a magnetostrictive sensor having: a ring-shaped holder/housing arranged around a magnetostrictively affected section of a rotating shaft, such that magnetic permeability changes according to transmitted torque; a detecting section that is generally embedded in the housing and that changes a voltage according to the change in magnetic permeability of the magnetostrictively affected section.  However, none of them show a sensor-side engaging section; and a fixed member that has a fixed-side engaging section and does not rotate even during operation; 10one of a sensor-side engaging section and a fixed-side engaging section having a convex section that protrudes in an axial direction, and the other of the sensor-side engaging section and the fixed-side engaging section having a concave section that is recessed in the axial direction; and with the sensor-side engaging section and the fixed-side engaging section engaged with a concave-convex engagement, shifting of a position of the magnetostrictive sensor in a direction of rotation and a radial direction with respect to the fixed member being prevented.
	Therefore, the best prior art of the record neither teach nor fairly suggest the particulars of torque measuring device, set forth in independent claim 1, with a major emphasis being placed upon the provision of a sensor-side engaging section and a fixed-side engaging section having a convex section that protrudes in an axial direction, in combination with other limitations of the said independent claim and its dependent one.
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Thursday, July 14, 2022